 Case 8:10-ml-02151-JVS-FMO Document 5711 Filed 06/12/19 Page 1 of 2 Page ID
                                 #:164028


      STEVE W. BERMAN (pro hac vice)
1     (WA SBN 12536)
      Email: steve@hbsslaw.com
2     HAGENS BERMAN SOBOL
      SHAPIRO LLP
3     1301 Second Avenue, Suite 2000
      Seattle, WA 98101
4     Telephone: (206) 623-7292
      Facsimile: (206) 623-0594
5
      MARC M. SELTZER
6     (CA SBN 054534)
      Email: mseltzer@susmangodfrey.com
7     SUSMAN GODFREY L.L.P.
      1901 Avenue of the Stars, Suite 950
8     Los Angeles, CA 90067
      Telephone: (310) 789-3100
9     Facsimile: (310) 789-3150
10    FRANK M. PITRE (CA SBN 100077)
      Email: fpitre@cpmlegal.com
11    COTCHETT, PITRE & MCCARTHY
      840 Malcolm Road, Suite 200
12    Burlingame, CA 94010
      Telephone: (650) 697-6000
13    Facsimile: (650) 697-0577
14    Co-Lead Plaintiffs’ Counsel for
      Economic Loss Cases
15
                           UNITED STATES DISTRICT COURT
16
                         CENTRAL DISTRICT OF CALIFORNIA
17
     IN RE: TOYOTA MOTOR CORP.               Case No. 8:10ML2151 JVS (FMOx)
18   UNINTENDED ACCELERATION
     MARKETING, SALES PRACTICES,
19   AND PRODUCTS LIABILITY                  ORDER APPROVING PAYMENT OF
     LITIGATION                              SUPPLEMENTAL
20                                           ADMINISTRATIVE EXPENSES
21                                           RELATING TO ESCHEATMENT
22
     THIS DOCUMENT RELATES TO:
23
24   ALL ECONOMIC LOSS CASES
25
26
27
28
      ORDER APPROVING PAYMENT OF SUPPLEMENTAL ADMINISTRATIVE
                 EXPENSES RELATING TO ESCHEATMENT
 Case 8:10-ml-02151-JVS-FMO Document 5711 Filed 06/12/19 Page 2 of 2 Page ID
                                 #:164029



1             IT IS HEREBY ORDERED that the Court GRANTS the Plaintiffs’ Motion
2
     for an Order Approving the Payment of Supplemental Administrative Expenses
3
     Relating to Escheatment processing. At this time, the Court approves a supplemental
4
     payment of $400,000.00 from existing residual settlement funds to Class Action
5
6    Settlement Administrator, Gilardi & Co. Future annual supplemental payments from

7    then-existing residual settlement funds may be invoiced and reported to the Court for
8    approval in future administrative reports scheduled to be filed with the Court each
9
     June until the escheatment process in this settlement is completed.
10
              IT IS SO ORDERED.
11
12
13   Dated: June 12, 2019
14                                   HONORABLE JAMES V. SELNA
                                     UNITED STATES DISTRICT COURT JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -1-
     10172.25 545002 V1
